                                                                                           Rebecca A. Lindemann
                                                                                           Richmond & Quinn
                                                                                           360 K Street, Suite 200
                                                                                           Anchorage, AK 99501
                                                                                           Phone: (907) 276-5727
                                                                                           Fax: (907) 276-2953
                                                                                           rlindemann@richmondquinn.com

                                                                                           Attorneys for Defendant



                                                                                                                  IN THE UNITED STATES DISTRICT COURT

                                                                                                                         FOR THE DISTRICT OF ALASKA


                                                                                            LABORERS’ INTERNATIONAL UNION OF                          )
                                                                                            NORTH AMERICA, LOCAL 341,                                 )
                                                                                                                                                      )
                                                                                                                   Plaintiff,                         )
                                                                                                                                                      )
                                                                                                   v.                                                 )   Case No. 3:19-cv-00221-TMB
                                                                                                                                                      )
                                                                                            MAIN BUILDING MAINTENANCE, INC.,                          )
                                                                                                                                                      )
                                                                                                                   Defendant.                         )
                                                                                                                                                      )

                                                                                                    REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS

                                                                                                  Defendant Main Building Maintenance, Inc. (“MBM” or “Defendant”) hereby files
                                 A PROFESSIONAL CORPORATION
              RICHMOND & QUINN

                                                              ANCHORAGE, ALASKA 99501
                                                               TELEPHONE: (907) 276-5727
                                                               FACSIMILE: (907) 276-2953
                                                                360 K STREET, SUITE 200




                                                                                           this Reply in Support of its Motion to Dismiss, and would respectfully show the following:
LAW OFFICES




                                                                                                                                I.      INTRODUCTION

                                                                                                  Plaintiff’s response to Defendant’s motion to dismiss makes the following

                                                                                           arguments all of which put the proverbial cart before the horse:


                                                                                           Reply in Support of Defendant’s Motion to Dismiss
                                                                                           Laborers’ International Union of North America v. Main Building Maintenance, Inc.
                                                                                           Case No. 3:19-cv-00221-TMB
                                                                                           Page 1 of 8
                                                                                             Case 3:19-cv-00221-TMB Document 12 Filed 12/17/19 Page 1 of 8
                                                                                                    First, Plaintiff argues that jurisdiction is proper under Section 301(a) of the

                                                                                           Labor Management Relations Act, codified at 29 U.S.C. § 185(a), which governs

                                                                                           contract disputes between labor unions and employees, even though Tagaloa was

                                                                                           never an MBM employee.

                                                                                                    Second, Plaintiff argues that the Collective Bargaining Agreement (“CBA”) is

                                                                                           subject to a mandatory arbitration clause, even though the CBA does not apply to

                                                                                           Tagaloa because he was never an MBM employee.

                                                                                                    Third, Plaintiff contends that its contractual claims are independent of the

                                                                                           recently rescinded Executive Order 13495, overlooking the fact that Tagaloa was

                                                                                           never an employee and therefore is not subject to the CBA.

                                                                                                    Plaintiff has failed to meet its burden to establish jurisdiction for this matter.

                                                                                           Accordingly, for the reasons discussed in this reply and in the motion to dismiss, Defendant

                                                                                           respectfully requests that the Court dismiss the complaint with prejudice.

                                                                                                                        II.     ARGUMENT & AUTHORITIES

                                                                                                    A.     Jurisdiction is not proper under Section 301(a) of the Labor
                                                                                                           Management Relations Act.

                                                                                                    Plaintiff contends that Section 301(a), governing certain disputes between “an
                                 A PROFESSIONAL CORPORATION
              RICHMOND & QUINN

                                                              ANCHORAGE, ALASKA 99501
                                                               TELEPHONE: (907) 276-5727
                                                               FACSIMILE: (907) 276-2953




                                                                                           employer and a labor organization representing employees,” 29 U.S.C. § 185(a) (emphasis
                                                                360 K STREET, SUITE 200
LAW OFFICES




                                                                                           added), confers jurisdiction for this matter. In support of this argument, Plaintiff cites three

                                                                                           cases, all of which are factually distinguishable and none of which are binding on this

                                                                                           Court.


                                                                                           Reply in Support of Defendant’s Motion to Dismiss
                                                                                           Laborers’ International Union of North America v. Main Building Maintenance, Inc.
                                                                                           Case No. 3:19-cv-00221-TMB
                                                                                           Page 2 of 8
                                                                                             Case 3:19-cv-00221-TMB Document 12 Filed 12/17/19 Page 2 of 8
                                                                                                  First, the Seventh Circuit in East St. Louis Laborers’ Local 100 v. Bellon Wrecking

                                                                                           & Salvage Co. did not address jurisdiction under Section 301(a) at all, but instead was

                                                                                           faced with the issue of whether a preliminary injunction satisfied the irreparable harm

                                                                                           standard under the Norris-LaGuardia Act, 29 U.S.C. § 101. 414 F.3d 700, 702 (7th Cir.

                                                                                           2005). The Bellon case is unremarkable because it did not involve nondisplaced workers

                                                                                           and sheds no light on the issues presented in this case.

                                                                                                  Second, the United States District Court for the Central District of California in the

                                                                                           Int’l Union of Operating Engineers, Local Union No. 12. v. Sim J. Harris Co., considered

                                                                                           the union’s motion to compel arbitration for its grievance alleging a violation of the

                                                                                           collective bargaining agreement. No. CV-92-3609, 1992 WL 464126, at *1 (C.D. Cal.

                                                                                           Sept. 30, 1992). The similarities between the Harris case and this one end there. The

                                                                                           Harris case did not involve nondisplaced workers, but instead concerned whether the

                                                                                           employer’s new portable recycling operation fell within the agreement’s definition of

                                                                                           “work” covered by the same. Id. at *1-2. Plaintiff’s attempt to analogize Harris with the

                                                                                           present case as both involving “employer hiring practices” is an oversimplification and

                                                                                           fails to account for the jurisdictional implications of Tagaloa’s status as a nondisplaced
                                 A PROFESSIONAL CORPORATION




                                                                                           worker, implications that were not present under the facts in Harris.
              RICHMOND & QUINN

                                                              ANCHORAGE, ALASKA 99501
                                                               TELEPHONE: (907) 276-5727
                                                               FACSIMILE: (907) 276-2953
                                                                360 K STREET, SUITE 200
LAW OFFICES




                                                                                                  Third, Plaintiff cites to Laborers’ Int’l Union of N. Am., AFL-CIO v. Foster Wheeler

                                                                                           Corp., No. 85-4240, 1985 WL 15502 (D.N.J. Jan. 27, 1985) stating that the court compelled

                                                                                           arbitration in that case. Absent from Plaintiff’s brief is the fact that Third Circuit reversed



                                                                                           Reply in Support of Defendant’s Motion to Dismiss
                                                                                           Laborers’ International Union of North America v. Main Building Maintenance, Inc.
                                                                                           Case No. 3:19-cv-00221-TMB
                                                                                           Page 3 of 8
                                                                                             Case 3:19-cv-00221-TMB Document 12 Filed 12/17/19 Page 3 of 8
                                                                                           this case on appeal holding that the district court erred by compelling arbitration. Laborers’

                                                                                           Int’l Union of N. Am., AFL-CIO v. Foster Wheeler Corp., 868 F.2d 573, 577 (3d Cir. 1989).

                                                                                           In any event, the facts of Foster Wheeler are inapposite because the case did not involve

                                                                                           nondisplaced workers, and instead involved a narrow question of alter-ego liability under

                                                                                           29 U.S.C. § 158(f) governing certain agreements exclusive to the construction industry.

                                                                                           1985 WL 15502, at *2.

                                                                                                   Tellingly, Plaintiff has cited no case where jurisdiction was conferred under Section

                                                                                           301(a) for nondisplaced workers such as Tagaloa, and the Court should decline to create

                                                                                           new law where none exists.

                                                                                                   B.     The fact that the CBA has an arbitration provision is irrelevant where
                                                                                                          Tagaloa is not a party to nor covered by the same.

                                                                                                   MBM does not dispute that the CBA contains an arbitration provision or that

                                                                                           arbitration is generally looked upon with favor by the Courts. But these facts are not

                                                                                           dispositive of the present issue.

                                                                                                   Tagaloa was employed by NMI Alaska, Inc. (“NMI”) at the Joint Base Elmendorf-

                                                                                           Richardson in Anchorage, Alaska. Dkt. 1 ¶14. NMI’s contract at the joint base terminated

                                                                                           on March 31, 2019. See Dkt. 1-3, p. 2. On April 1, 2019, MBM became the successor
                                 A PROFESSIONAL CORPORATION
              RICHMOND & QUINN

                                                              ANCHORAGE, ALASKA 99501
                                                               TELEPHONE: (907) 276-5727
                                                               FACSIMILE: (907) 276-2953
                                                                360 K STREET, SUITE 200




                                                                                           contractor at the base. Id. ¶13.1 MBM did not offer employment to Tagaloa. Id. ¶¶16-
LAW OFFICES




                                                                                           1 On the same date, the CBA became effective as between Plaintiff and MBM for the
                                                                                           Elmendorf site. See Exhibit A. Although the Court can properly consider Exhibit A,
                                                                                           Exhibit A is not necessary to grant the motion to dismiss. See Northstar Fin. Advisors Inc.
                                                                                           v. Schwab Invs., 779 F.3d 1036, 1042 (9th Cir. 2015) (courts may consider materials

                                                                                           Reply in Support of Defendant’s Motion to Dismiss
                                                                                           Laborers’ International Union of North America v. Main Building Maintenance, Inc.
                                                                                           Case No. 3:19-cv-00221-TMB
                                                                                           Page 4 of 8
                                                                                               Case 3:19-cv-00221-TMB Document 12 Filed 12/17/19 Page 4 of 8
                                                                                           17; see also Dkt. 5-2, Ex. B (Alaska State Commission for Human Rights determination

                                                                                           finding, among other things, that Tagaloa was never offered employment by MBM).2

                                                                                                  Having never been an employee of MBM, Tagaloa was not subject to the CBA.

                                                                                           Plaintiff’s laundry list of alleged CBA violations is of no consequence as such contractual

                                                                                           obligations never extended to Tagaloa. Plaintiff may be correct that there is a strong

                                                                                           presumption in favor of arbitration, but even still the presumption has never been construed

                                                                                           to create contractual privity where none exists.

                                                                                                  C.      Executive Order 13495 was the exclusive remedy for Tagaloa’s
                                                                                                          complaints, which are now moot by President Trump’s rescission of the
                                                                                                          order.

                                                                                                  As a nondisplaced worker—not an employee—Tagaloa’s grievance, at the time this

                                                                                           case was filed, was governed by the now-revoked Executive Order 13495. See Dkt. 1 ¶21.

                                                                                           Remedies for violations of Executive Order 13495 were purely administrative. See 74 F.R.

                                                                                           6103, Exec. Order No. 13495 § 6(a), 2009 WL 248083. Regardless of whether Plaintiff

                                                                                           exhausted its administrative remedies, Tagaloa’s grievance was rendered moot on October

                                                                                           31, 2019, when President Donald Trump revoked Executive Order 13495 and commanded
                                 A PROFESSIONAL CORPORATION




                                                                                           incorporated into complaint, matters of public record, or documents whose contents are
              RICHMOND & QUINN

                                                              ANCHORAGE, ALASKA 99501
                                                               TELEPHONE: (907) 276-5727




                                                                                           alleged in the complaint and whose authenticity no party questions). Plaintiff did not object
                                                               FACSIMILE: (907) 276-2953
                                                                360 K STREET, SUITE 200
LAW OFFICES




                                                                                           to Exhibits A thru E attached to MBM’s motion to dismiss containing similar
                                                                                           correspondence between the parties.
                                                                                           2 The EEOC recently closed its case based on the Commission’s determination. See
                                                                                           Exhibit B. Although the Court can properly consider Exhibit B, Exhibit B is not necessary
                                                                                           to grant the motion to dismiss. See Northstar, 779 F.3d at 1042. Plaintiff did not object to
                                                                                           Exhibits A thru E attached to MBM’s motion to dismiss containing similar determinations
                                                                                           regarding Tagaloa.

                                                                                           Reply in Support of Defendant’s Motion to Dismiss
                                                                                           Laborers’ International Union of North America v. Main Building Maintenance, Inc.
                                                                                           Case No. 3:19-cv-00221-TMB
                                                                                           Page 5 of 8
                                                                                             Case 3:19-cv-00221-TMB Document 12 Filed 12/17/19 Page 5 of 8
                                                                                           the Secretary of Labor to “terminate, effective immediately, any investigations or

                                                                                           compliance actions based on Executive Order 13495.” See Dkt. 5-5, Ex. E.

                                                                                                  Plaintiff relies on three cases to support its argument that Tagaloa’s contractual

                                                                                           claims survive the rescission of Executive Order 13495. First, the Adams & Assocs. v.

                                                                                           NLRB case, where the Fifth Circuit reviewed a decision of the NLRB under the substantial

                                                                                           evidence standard, actually supports MBM’s position, not Plaintiff’s. 871 F.2d 358, 369

                                                                                           (5th Cir. 2017). First, Adams did not involve Section 301(a), the sole basis alleged for

                                                                                           jurisdiction by Plaintiff. Second, the court in Adams noted that the aggrieved union

                                                                                           members were subject to Executive Order 13495, so the fact that they filed their claim with

                                                                                           the NLRB supports MBM’s position that such remedies were exclusively administrative.

                                                                                           Third, the aggrieved members brought certain statutory claims that are not alleged here.

                                                                                           Id. at 369-70. The Adams case provides no support to Plaintiff’s argument for jurisdiction

                                                                                           under Section 301(a) for its breach of contract claims.

                                                                                                  Second, the Road Sprinkler Fitters Local Union No. 669 v. Grinnell Fire Protection

                                                                                           System Co. case is equally unhelpful. No. H-94-3309, 1997 WL 311498 (D. Md. June 3,

                                                                                           1997). While the court acknowledged that statutory claims based on violations of the
                                 A PROFESSIONAL CORPORATION




                                                                                           NLRA are distinct from claims based on breach of a collective bargaining agreement, the
              RICHMOND & QUINN

                                                              ANCHORAGE, ALASKA 99501
                                                               TELEPHONE: (907) 276-5727
                                                               FACSIMILE: (907) 276-2953
                                                                360 K STREET, SUITE 200
LAW OFFICES




                                                                                           court was not presented with and did not address the question of whether Section 301(a)

                                                                                           confers jurisdiction for the latter claims raised by a nondisplaced worker. Id. at *1-3.

                                                                                           Finally, the Ninth Circuit’s decision in United Food & Comm’l Workers Union v. Alpha



                                                                                           Reply in Support of Defendant’s Motion to Dismiss
                                                                                           Laborers’ International Union of North America v. Main Building Maintenance, Inc.
                                                                                           Case No. 3:19-cv-00221-TMB
                                                                                           Page 6 of 8
                                                                                             Case 3:19-cv-00221-TMB Document 12 Filed 12/17/19 Page 6 of 8
                                                                                           Beta Co. is inapposite. 736 F.2d 1371 (9th Cir. 1984). The Court in that case was tasked

                                                                                           with determining whether an alleged violation of a provision in a collective bargaining

                                                                                           agreement requiring the employer to make certain trust fund contributions to its employees

                                                                                           was subject to arbitration. Id. at 1373-74. Like in the Harris case discussed above, the

                                                                                           dispute in Alpha Beta did not involve the jurisdictional implications raised by Tagaloa’s

                                                                                           nondisplaced worker status or Executive Order 13495.

                                                                                                                                    III.    PRAYER

                                                                                                  For the forgoing reasons, Defendant Main Building Maintenance, Inc. respectfully

                                                                                           requests that the Court grant this motion, dismiss Plaintiff’s complaint with prejudice, and

                                                                                           for all other relief to which it may be entitled.

                                                                                                          DATED this 17th day of December 2019 at Anchorage, Alaska.

                                                                                                                                            RICHMOND & QUINN


                                                                                                                                            By /s/ Rebecca A. Lindemann
                                                                                                                                              Rebecca A. Lindemann
                                                                                                                                              Alaska Bar No. 1309051
                                                                                                                                              360 K Street, Suite 200
                                                                                                                                              Anchorage, AK 99501
                                                                                                                                              Ph: (907) 276-5727
                                                                                                                                              Fax: (907) 276-2953
                                 A PROFESSIONAL CORPORATION




                                                                                                                                              rlindemann@richmondquinn.com
              RICHMOND & QUINN

                                                              ANCHORAGE, ALASKA 99501
                                                               TELEPHONE: (907) 276-5727
                                                               FACSIMILE: (907) 276-2953
                                                                360 K STREET, SUITE 200
LAW OFFICES




                                                                                                                                                 DAVIS & SANTOS, P.C.

                                                                                                                                             By: /s/ Caroline Newman Small
                                                                                                                                                Caroline Newman Small
                                                                                                                                                State Bar No. 24056037
                                                                                                                                                E-mail: csmall@dslawpc.com


                                                                                           Reply in Support of Defendant’s Motion to Dismiss
                                                                                           Laborers’ International Union of North America v. Main Building Maintenance, Inc.
                                                                                           Case No. 3:19-cv-00221-TMB
                                                                                           Page 7 of 8
                                                                                             Case 3:19-cv-00221-TMB Document 12 Filed 12/17/19 Page 7 of 8
                                                                                                                                                 Jay Hulings
                                                                                                                                                 State Bar No. 24104573
                                                                                                                                                 E-mail: jhulings@dslawpc.com
                                                                                                                                                 719 S. Flores Street
                                                                                                                                                 San Antonio, Texas 78204
                                                                                                                                                 Tel: (210) 853-5582
                                                                                                                                                 Fax: (210) 200-8395

                                                                                                                                         Counsel for Defendant Main Building
                                                                                                                                         Maintenance, Inc.




                                                                                                  CERTIFICATE OF SERVICE

                                                                                            I HEREBY CERTIFY that on the 17th day of
                                                                                            December 2019, a copy of the foregoing was served
                                                                                            electronically on the following:

                                                                                            Khalial Withen
                                                                                            Alaska District Council of Laborers
                                                                                            2501 Commercial Drive
                                                                                            Anchorage, AK 99501
                                                                                            Email: kwithen@alaskalaborers.com


                                                                                           /s/ Rebecca A. Lindemann
                                                                                           RICHMOND & QUINN
                                 A PROFESSIONAL CORPORATION
              RICHMOND & QUINN

                                                              ANCHORAGE, ALASKA 99501
                                                               TELEPHONE: (907) 276-5727
                                                               FACSIMILE: (907) 276-2953
                                                                360 K STREET, SUITE 200
LAW OFFICES




                                                                                           I:\100\050\PLD\REPLY TO OPPOSITION TO MOTION TO DISMISS.docx




                                                                                           Reply in Support of Defendant’s Motion to Dismiss
                                                                                           Laborers’ International Union of North America v. Main Building Maintenance, Inc.
                                                                                           Case No. 3:19-cv-00221-TMB
                                                                                           Page 8 of 8
                                                                                             Case 3:19-cv-00221-TMB Document 12 Filed 12/17/19 Page 8 of 8
